Citation Nr: 9932154	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for neck 
and low back disabilities.

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
arthritis of multiple other joints, including the arms, back, 
legs, knees, and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1948 to 
November 1951.  

He recieved a Republic of Korea Presidential Unit Citation 
and a Korean Service Medal Service Stars.  This matter comes 
to the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO).  

In October 1999 written argument, the veteran's 
representative raised a claim of entitlement to an increased 
rating for residuals of frostbite of the feet.  As this issue 
has not as yet been adjudicated, and as it is not 
inextricably intertwined with the issues now on appeal, the 
claim is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  By April 1991 rating decision, the RO denied service 
connection for arthritis of multiple joints, including the 
back, legs, feet and arms; although the veteran was notified 
of the decision and his procedural and appellate rights by 
May 1991 letter, he did not timely appeal that decision.

2.  By October 1994 rating decision, the RO denied service 
connection for a neck disability; although he was notified of 
the decision and his procedural and appellate rights by 
November 1994 letter, he did not timely appeal that decision.

3.  Evidence received since the last final decisions in April 
1991 and October 1994 provides a new factual basis on which 
to reopen the veteran's claims of service connection for 
disabilities of the neck and low back, and arthritis of 
multiple other joints.  



4.  The record contains competent medical evidence of a link 
between the veteran's current neck and low back disabilities 
and claimed in-service injuries.

5.  The record contains no competent medical evidence of a 
link between any post-service arthritis of any other joint 
and the veteran's military service, any incident therein, any 
service-connected disability, or any reported continuous 
symptomatology.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision denying service connection 
for arthritis of multiple joints (including the back, legs, 
feet and arms) is final.  38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 20.1103 (1999).

2.  The October 1994 rating decision denying service 
connection for a neck disability is final.  38 U.S.C.A. § 
7105(c) (West 1991)); 38 C.F.R. § 20.1103 (1999).

3.  New and material evidence has been received to warrant 
reopening of the claims of service connection for 
disabilities of the low back and neck and arthritis of 
multiple other joints.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The claims of entitlement to service connection for 
disabilities of the low back and neck are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The claims of entitlement to service connection for 
arthritis of multiple other joints (including the arms, 
shoulders, knees and feet) are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's January 1948 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in 
December 1950, he was hospitalized for three days for 
treatment of exposure; the examiner indicated that there were 
no objective findings on physical examination.  No other 
complaints or abnormalities were recorded.

In October 1951, the veteran was seen, complaining of pain in 
the back of his neck for the past year.  He denied specific 
injury.  On examination, there was no limitation of motion or 
objective evidence of disease.  

At his November 1951 military separation medical examination, 
clinical evaluation of the veteran's upper extremities, lower 
extremities, neck, spine, and "other musculoskeletal" 
system showed no abnormalities.  The only abnormality noted 
was a history of frostbite exposure to the feet.

Following separation from service, in January 1952, the 
veteran filed claims of service connection for several 
disabilities.  In his application, he indicated that, while 
serving in Korea, his "hands and feet were frostbitten" for 
which he received three days treatment in December 1950.  He 
also indicated that in January or February 1950 and in 
September 1951, he was treated for "arthritis."  He 
reported pain in "the lower part of back, around kidneys, 
arms, shoulders, neck, legs, all joints."  

Because the service medical records were negative for any 
notation of arthritis, the RO contacted the service 
department and requested morning reports pertaining to the 
veteran.  In response, the service department indicated that 
available morning and sick reports showed no remarks 
pertaining to the veteran.

The RO also obtained a private physician statement indicating 
that he had seen the veteran on one occasion in January 1952 
for complaints of intermittent "rheumatic pains" of the 
shoulders, joints, and back.  Although the physician 
indicated that physical examination was normal, the 
assessment was rheumatic arthritis.

The veteran was afforded a VA medical examination in April 
1952 at which he reported having been treated for arthritis 
and frostbitten feet in service.  He denied sustaining 
frostbite of the hands.  With respect to current symptoms, he 
complained of coldness in the feet as well as occasional 
migrating pain in all of his joints, particularly the back.  
Physical examination showed no limited motion, swelling, 
tenderness, crepitus, or instability in any joint.  X-ray 
study of the lumbar spine, hands, feet, wrists, and knees was 
normal with no evidence of old or recent disease or injury.  
The diagnoses included frozen feet.  The examiner indicated 
that frozen hands and arthritis were not found.

By April 1952 rating decision, the RO denied service 
connection for arthritis.  Service connection for frozen feet 
was granted and a 10 percent rating was assigned.  The 
veteran appealed the RO determination and by May 1953 
decision, the Board upheld the RO determination, finding that 
there was no current clinical evidence to establish the 
existence of arthritis.  The Board's decision is final.

On May 1957 VA medical examination to determine the severity 
of his service-connected disabilities, the veteran indicated 
that his feet bothered him and he had pain in his stomach.  
No complaints or indications of arthritis of any joint were 
recorded.  Physical examination was within normal limits.  
The assessments included frozen feet, not found.

By June 1957 determination, the RO reduced the veteran's 
disability rating for frozen feet from 10 to zero percent.  
The veteran duly appealed that determination and by March 
1958 decision, the Board denied a compensable rating for 
frostbite.  

In December 1990, the veteran requested reopening of his 
claim of service connection for "arthritic conditions caused 
by combat conditions," stating that he currently had pain in 
multiple joints, including his back, legs, feet and arms.

By April 1991 rating decision, the RO declined to reopen the 
claim of service connection for arthritis of multiple joints 
on the basis that new and material evidence had not been 
submitted.  The veteran was notified of that decision by May 
1991 letter, but he did not appeal.  Thus, the April 1991 
rating decision is final.

In a July 1993 statement, the veteran set forth his 
experiences in Korea.  He stated that, on one occasion, after 
heavy combat with the Chinese, he became separated form his 
unit and had to walk for three days to "get back to our line 
on second front."  He stated that the temperature at the 
time was below zero and he was wet because he had been 
"forced to jump off a flat area down about 30 feet to the 
river that was iced up.  I broke through the ice head first 
and that when I hurt my neck and back."  The veteran stated 
that he had continued to have problems over the years due to 
this incident, including back, neck, feet, leg, and hand 
problems.  

On October 1994 VA medical examination at which time the 
veteran claimed he had a history of injury to his back and 
shoulders in Korea, he reported that he was status post neck 
surgery in 1990 or 1991, after which he had regained some use 
and feeling in his lower extremities.  He also reported a 
history of frostbite of the feet in service.  The assessments 
included onychomycosis, tinea pedis, and eczema of the lower 
extremities.  It was also noted that he was then on 
medication for diabetes.

By October 1994 rating decision, the RO denied service 
connection for, inter alia, a neck problem and residuals of 
exposure to mustard gas.  He was notified of the decision in 
November 1994, but he did not appeal.  Thus, the decision is 
final.

In an August 1995 statement, the veteran again requested 
reopening of his claims of service connection for 
disabilities of multiple joints, including the back, legs, 
upper and lower extremities.  In support of his claim, he 
submitted private treatment records which show that in 
November 1991, the veteran was hospitalized with complaints 
of a two to three month history of worsening difficult 
ambulation and numbness and weakness in all extremities.  He 
denied a history of trauma, arthritis, or neoplasm, but 
indicated that he had a history of frostbite in service, 
following which he had experienced numbness in all of 
extremities.  He stated that his numbness had gotten worse in 
the past few years and that recently he had experienced 
weakness in all extremities.  An MRI of the cervical spine 
revealed a congenital spinal stenosis throughout the cervical 
spine, markedly worsened by multilevel acquired cervical 
spinal stenosis.  X-ray examination of the thoracic and 
lumbar spine showed degenerative disc disease with 
significant osteophyte formation.  Anterior cervical 
discetomy and fusion was performed; however, the veteran 
experienced continued problems and in January 1992, he was 
again hospitalized for treatment of quadriparesis which was 
noted secondary to severe cervical spine stenosis with 
myelopathy.  He had a laminectomy from C2 to C6.  Subsequent 
records show that he continued to complain of neck pain and 
in April 1995, an MRI of the cervical spine revealed fairly 
stable post-operative changes of the interbody fusion from 
C4-C6 and questionable combination hard disc as C5-6 
producing severe acquired on congenital spinal stenosis.  

Also submitted by the veteran was a statement from a fellow 
service member who indicated that on November 25, 1950 in 
Korea, the veteran was one of the only men in his battery to 
escape alive from a battle.  In addition, the veteran 
submitted a July 1995 statement from his private physician 
who indicated that the veteran was "a retired general from 
Korea who served his country admirably in that conflict."  
The physician indicated that during his service in Korea, the 
veteran "had sustained serious cervical neck injuries that 
have disposed him to spinal canal stenosis with increasing 
problems which have resulted in cervical myelopathy."  By 
subsequent letter to the RO, the veteran clarified that he 
was not a retired general.

By February 1996 rating decision, the RO declined to reopen 
the veteran's claim of service connection for arthritis of 
multiple joints on the basis that new and material evidence 
had not been submitted.

The veteran appealed the RO determination.  In his August 
1996 Notice of Disagreement, he claimed that in the fall of 
1950 while in Korea, he sustained head, neck, back, and 
shoulder injury.  He claimed he was hospitalized for two 
weeks for treatment of his injuries, although "I am aware 
that you may not have found copies of those records."  The 
RO subsequently contacted the NPRC and requested additional 
treatment records pertaining to the veteran; none were 
available.

In September 1996, the veteran was afforded a VA medical 
examination at which he claimed that during his tour of duty 
in Korea, "he was blown off a cliff by an explosion, 
sustaining an injury to his head, neck, and shoulders."  He 
claimed that he had experienced numbness in his feet and 
weakness in his hands since that time.  He also claimed that 
he had had intermittent low back pain in the last several 
decades since his injury and that his pain had recently 
worsened.  The diagnosis was severe degenerative 
osteoarthritis of the lumbar spine which was exacerbated by 
the previous injury in the military at which time he 
sustained a significant fall.

On VA orthopedic examination in September 1996, the veteran 
again reported to examiners that he injured his head, neck, 
and shoulders after being blown off a cliff by an explosion.  
He claimed that he was taken to a hospital and was treated 
for numbness in the hands and feet and significant pain in 
the neck and low back.  Since that time, he indicated that 
the had weakness in the hands and increasing pain with motion 
in the neck.  He also stated that he had increasing knee pain 
in recent years, although he denied any specific injury to 
the knees.  The diagnoses including mild to moderate 
degenerative osteoarthritis of the knees, bilaterally.  The 
examiner indicated that there was no clear correlation 
between the veterans current knee disability and any in-
service injury.  Also diagnosed was degenerative 
osteoarthritis and associated disc disease of the cervical 
spine at multiple levels with associated neurological 
radiculopathy causing atrophy in the intrinsic musculature of 
the hands.  

On VA muscle examination in September 1996, the veteran 
reported weakness in the hands since service.  The diagnosis 
was mild degenerative osteoarthritis in the hands with 
minimal associated symptoms; the examiner indicated that this 
diagnosis was not related to the in-service injury reported 
by the veteran.  Also diagnosed was moderate to severe 
intrinsic atrophy of the bilateral hand musculature which is 
a direct result of neurologic loss related to cervical 
spondylosis which is a direct result of the cervical injuries 
sustained in the military.  

In support of the veteran's claim, the RO also requested 
treatment records from private medical providers identified 
by the veteran.  These records, pertaining to the period from 
December 1991 to April 1996, show that the veteran was 
treated during this period for numerous disabilities, 
including diabetes, hypertension, obesity, and macular 
degeneration.  In addition, many of these records pertain to 
the veteran's complaints of neck pain, as well as weakness 
and numbness in the extremities.  

One of these records, an April 1995 treatment record, shows 
that on examination, the veteran claimed that he had 
sustained injuries in the Korean war.  In addition, the 
examiner noted that the veteran had sustained a second injury 
in September 1991 in which he fell from a tow truck and was 
rendered a functional triplegic and became unable to walk or 
dress himself as a result of the injury.  

In an April 1994 neurological consultation report, the 
following diagnoses were rendered:  cervical myelopathy, 
status post cervical surgeries, diabetic peripheral 
neuropathy, and spastic quadriparesis, secondary to the 
cervical spine disability.  The physician concluded that the 
veteran's problems were exacerbated by a fall from a tow 
truck in November 1991.  

On VA medical examination in March 1997, the veteran claimed 
that during his period of service, he sustained frostbite 
over his hands, feet, and face.  It was also noted that the 
veteran had undergone surgery for cervical spinal stenosis 
with associated neuropathy in 1991 and that he currently had 
diabetes.  With respect to current symptoms, the veteran 
complained of aching legs and arms with bilateral lower 
extremity swelling and stiffness of the joints, knee pain, 
and decreased height.  The diagnosis was peripheral vascular 
disease with neurotrophic disease in the lower extremities.  

On VA examination of the feet in March 1997, he reported a 
history of frostbite of the feet in service with chronic pain 
and numbness since that time.  On examination, there were no 
significant skin changes, and the skin was warm with good 
color.  There was no significant deformity of either foot.  
He had decreased subjective sensation to light touch.  X-ray 
study of the ankles showed no significant bony abnormalities 
and X-ray films of the feet showed evidence of an old, healed 
fracture of the second toe, but no other abnormality.  This 
injury was noted to have been incurred post-service.  The 
examiner indicated that there was no objective evidence of 
significant degenerative osteoarthritis of the feet.  He 
concluded that the veteran had moderate to severe neuropathy 
over the plantar aspects of the feet and that a portion of 
the neuropathy was due to his diabetes and a portion was due 
to his frostbite injury, since the veteran had claimed 
continuous symptoms since 1950.

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening the 
Secretary must determine whether, based on all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Yet, this presumption of 
credibility is not unlimited.  The Justus credibility rule is 
not "boundless or blind;" rather, if the newly submitted 
evidence is "inherently false or untrue," the Justus 
credibility rule does not apply.  Duran v. Brown, 7 Vet. App. 
216 (1994).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including arthritis) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Low back and neck disabilities

After carefully reviewing all evidence of record submitted by 
the veteran or otherwise associated with the claims folder 
since the last final rating decisions in April 1991 and 
October 1994, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for low back and neck disabilities.

Specifically, the additional evidence includes a July 1995 
statement from a private physician who noted that during the 
veteran's service in Korea, he "had sustained serious 
cervical neck injuries that have disposed him to spinal canal 
stenosis with increasing problems which have resulted in 
cervical myelopathy."  

With respect to the low back, the Board notes that the record 
now contains a September 1996 VA medical examination report 
in which the examiner indicated that the veteran had severe 
degenerative osteoarthritis of the lumbar spine "which was 
exacerbated by the previous injury in the military at which 
time he sustained a significant fall."

Given the nature of the veteran's claims, the Board finds 
that the evidence set forth above is new and material 
evidence sufficient to reopen the claims of service 
connection for disabilities of the low back and neck in that 
it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disabilities.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  
As the claims are now reopened, the Board must next determine 
whether the claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  

As noted, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Id. at 1468.  

In this case, the record is replete with diagnoses of current 
low back and neck disability.  In addition, the record 
contains lay evidence of an in-service injury which, for 
purposes of determining whether a claim is well grounded, the 
Board must presume credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19 (1993).  
Finally, given the July 1995 and September 1996 medical 
opinion set forth above, there is sufficient evidence of a 
nexus between the claimed in-service injury and the current 
low back and neck disability.  In view of the foregoing, the 
claims are well grounded.  38 U.S.C.A. § 5107(a).

However, as set forth in more detail below, additional 
development is necessary to ensure that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, the 
issues of service connection for low back and neck 
disabilities are addressed in the remand portion of this 
decision.  

Arthritis of multiple other joints

With respect to this issue, the Board also concludes that 
since the last final rating decision in April 1991, new and 
material evidence has been submitted to reopen the claims of 
service connection for arthritis of multiple joints.  

Particularly, the Board notes that since the last final 
rating decision in April 1991, the veteran has submitted 
statements to the effect that he sustained serious and 
significant injuries after he either was thrown, fell, or 
jumped off a cliff and landed 30 feet below.  He now states 
that since that claimed injury, he experiences pain in 
multiple joints, including the legs, shoulders, hands, knees, 
etc.  Prior to that time, the record showed that he denied a 
history of serious injury to these joints.  In light of this 
novel information, (which the Board must presume to be true 
for purposes of determining whether new and material evidence 
has been submitted), there is certainly a new factual basis 
on which to reconsider the claim.  Because this evidence is 
"new and material evidence" in that it has not previously 
been considered and bears directly and substantially upon the 
specific matter under consideration, the claim of service 
connection for arthritis of multiple joints must be reopened.  
38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  As the claims 
are now reopened, the Board must next determine whether they 
are well grounded.   

On careful review of the evidence of record with respect to 
these claims, the Board concludes that they are not well 
grounded.  In that regard, it is noted that, even if the 
veteran's recent assertions regarding his in-service injury 
are presumed to be true, the record still lacks competent 
medical evidence of a nexus between arthritis of any joint 
(where shown at all) and his military service, any incident 
therein, including the claimed November 1950 fall, or any 
service-connected disability.

The Board notes that in his recent submissions to the RO, the 
veteran has put great emphasis on 38 U.S.C.A. § 1154(b) in 
arguing that his claims of service connection for arthritis 
of multiple joints are meritorious.  However, 38 U.S.C.A. § 
1154(b) does not serve to eliminate the medical nexus 
requirement of a well grounded claim.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Even assuming combat status 
for the purposes of argument, the veteran must provide 
satisfactory evidence of a relationship between his service 
and a current disability.  He has not done so.

In fact, where the medical evidence of record does identify 
arthritis and address the etiology of that disability, it 
consistently indicates that there is no relationship to his 
military service or any incident therein.  For example, on VA 
orthopedic examination in September 1996, the examiner 
indicated that there was no clear correlation between the 
veteran's current degenerative osteoarthritis of the knees 
and any in-service injury.  On a separate VA medical 
examination in September 1996, the examiner concluded that 
the mild degenerative osteoarthritis in the veteran's hands 
was unrelated to his reported in-service injury.  

The Board has considered the veteran's contentions that he 
has arthritis of multiple joints (in the feet, legs, arms, 
knees, shoulders, and hands) which is related to his military 
service.  However, as the record does not establish that he 
possesses a recognized degree of medical knowledge, his own 
opinions as to medical diagnoses and/or causation are not 
competent and not sufficient to establish a plausible claim. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has also considered the veteran's claim that he had 
continuous pain in all of his joints since his service 
separation.  However, even accepting his statements of 
continuity of symptomatology since service, medical expertise 
is required showing a current disability which resulted from 
his claimed in-service injury and relating that disability to 
his reported symptoms.  As the record is devoid of any such 
evidence, he has not submitted evidence sufficient to well 
ground his claim.

Since well-grounded claims have not been submitted, VA is not 
obligated to assist in the development of facts pertinent to 
the claims.  38 U.S.C.A. 5107(a).  Yet, VA has an obligation 
to notify a veteran under section 5103(a) when the 
circumstances of the case put VA on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim plausible and that such evidence was not 
been submitted with the application.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  In this case, however, the 
veteran has not identified any available medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, VA has satisfied its duty to 
inform under 38 U.S.C.A. 5103(a).  Slater v. Brown, 9 Vet. 
App. 240 (1996).

ORDER

The claims of service connection for disabilities of the neck 
and low back are well grounded.

Entitlement to service connection for arthritis of multiple 
other joints is denied.


REMAND

The veteran's claims of service connection for disabilities 
of the neck and low back are well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  As noted above, this finding is 
based on his evidentiary assertions of severe in-service 
injury to his neck and low back (which must be presumed true 
for purposes of determining whether his claims are well 
grounded), as well as the private medical opinion suggesting 
a link between the claimed "significant" and "serious" in-
service injury and his current low back and neck disability.  
See also 38 U.S.C.A. § 1154(b).  

However, as is evident from the recitation of the facts 
above, there appears to be a contradiction between the 
veteran's current representations of in-service neck and low 
back injury in 1950 and the service medical records which 
show no indication of any such injury, much less one of such 
serious nature.  It is also noted that the veteran's neck and 
spine were normal on clinical evaluation at the time of his 
separation from service.  In addition, at the time of VA 
medical examination in May 1957, X-ray examination of his 
lumbosacral spine was normal and no abnormality pertaining to 
the neck were recorded.  

In addition to the foregoing, the Board observes that at the 
time the examiners rendered their opinions suggesting a link 
between the veteran's claimed in-service injury and his 
current disability, it is apparent that they did not have the 
benefit of reviewing the veteran's medical records, including 
records pertaining to the September 1991 injury sustained in 
the fall from the tow truck which reportedly rendered the 
veteran a functional triplegic.  

Given the current state of the record, additional development 
of the evidence is necessary.  First, the veteran should be 
afforded the opportunity to submit or identify records 
showing treatment for his claimed disabilities prior to and 
immediately after the September 1991 incident in which he 
fell from a tow truck.  In addition, given the conflicting 
nature of the evidence of record, and as the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions, a new medical examination is necessary for the 
purpose of clarifying the etiology of the veteran's current 
low back and neck disabilities.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Halstead v. Derwinski, 3 Vet. App. 
213 (1992) (holding that when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination). 

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all sources of 
treatment for injuries sustained in the 
September 1991 fall from a tow truck.  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain all pertinent records from any 
sources indicated (not already of 
record).  

2.  The veteran should be afforded VA 
orthopedic and neurological examination 
to determine the nature and etiology of 
his current low back and neck 
disabilities.  The claims folder must be 
made available to the examiners and 
review thereof should be acknowledged by 
each examiner in the examination report.  
The examiners should be requested to 
review the veteran's claims folder and 
provide an opinion as to whether it is at 
least as likely as not that any current 
low back or neck disability is causally 
related to the veteran's military service 
or any incident therein, as opposed to 
any post-service incident, such as the 
September 1991 injury.  Any opinion 
expressed should be accompanied by a 
complete rationale and the examiner is 
requested to specifically reference the 
medical evidence of record in rendering 
his opinion.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.  The claims should be 
readjudicated with consideration of all 
pertinent law, to include 38 U.S.C.A. 
§ 1154(b).  

If the benefits requested on appeal are not granted, the RO 
should issue to the veteran and his representative a 
supplemental statement of the case and provide them an 
opportunity to respond.  The case should then be returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals






